DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 02/26/2021.  Claims 1–12 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-163078, filed on 08/31/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	map data provision unit in claim 1;
The structure of the “map data provision unit” is not disclosed in the Specification. 
b.	computation unit in claims 1, 3 and 7-8;
The structure of the “computation unit” is not disclosed in the Specification. 
c.	determination unit in claims 1-10;
The structure of the “determination unit” is not disclosed in the Specification. 
d.	communication device in claims 9 and 10.
The structure of the “communication device” is not disclosed in the Specification. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a map data provision unit configured to provide map data …” The “map data provision unit” invokes 112(f), where structure, material or act must be given in the specification for the map data provision unit to perform the function of providing map data. The specification lacks detailed description of the map data provision unit. It is not obvious to one of ordinary skill in the art what the map data provision unit is, what the advantages of using a map data provision unit are and how map data is provided to the driver by the map data provision unit, therefore the specification lacks written description to support the limitation of a map data provision unit.
Claims 1, 3 and 7-8 recite “a computation unit configured to compare the vehicle probe data with the map data/calculate a difference degree/detect a degree of difference …” The “computation unit” invokes 112(f), where structure, material or act must be given in the specification for the computation unit to perform the function of comparing the vehicle probe data with the map data/calculating a difference degree/detecting a degree of difference... The specification lacks detailed description of the computation unit. It is not obvious to one of ordinary skill in the art what the computation unit is, what the advantages of using a computation unit are and how the comparison and calculation are implemented by the computation unit, therefore the specification lacks written description to support the limitation of a computation unit.
Claims 1-10 recite “a determination unit configured to determine that the given vehicle probe data is not to be transmitted/calculate a control margin/calculate a difference degree…” The “determination unit” invokes 112(f), where structure, material or act must be given in the specification for the computation unit to perform the function of determining that the given vehicle probe data is not to be transmitted/calculating a control margin/calculating a difference degree… The specification lacks detailed description of the determination unit. It is not obvious to one of ordinary skill in the art what the determination unit is, what the advantages of using a determination unit are and how the various functions are implemented by the determination unit, therefore the specification lacks written description to support the limitation of a determination unit.
Claims 9 and 10 recite “a communication device that transmits the vehicle probe data …” The “communication unit” invokes 112(f), where structure, material or act must be given in the specification for the computation unit to perform the function of transmitting the vehicle probe data. The specification lacks detailed description of the communication unit. It is not obvious to one of ordinary skill in the art what the communication unit is, what the advantages of using a communication unit are and how the transmitting implemented by the communication unit, therefore the specification lacks written description to support the limitation of a communication unit.
Claims 2-11 are rejected by virtue of the dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite “…the travel of the vehicle can be controlled based on the map data…” The plain meaning of “can” could be at least “be physically or mentally able to”, “have permission to” OR “used to indicate possibility”. It is not clear “can” means “have the ability to”, “permitted to” OR “a possibility” in the current claims. Therefore, the claim is indefinite and rejected under 35 USC 112(b). The claim is interpreted by the examiner as “…have the ability to…” for the purpose of examination.
Claim limitation “map data provision unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “map data provision unit” is recited in the claim as having the function of providing map data. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “computation unit” in claims 1, 3 and 7-8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “computation unit” is recited in the claim as having the function of comparing the vehicle probe data with the map data/calculating a difference degree/detecting a degree of difference. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “determination unit” in claims 1-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “determination unit” is recited in the claim as having the function of determining that the given vehicle probe data is not to be transmitted/calculating a control margin… However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “communication device” in claims 9-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “communication device” is recited in the claim as having the function of transmitting the vehicle probe data. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 2-11 are rejected by virtue of the dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 12 is directed to a method for determining whether vehicle probe data is to be transmitted to a transmitting target (i.e., a process).  Therefore, claim 12 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 12 recites: 
A method implemented by at least one processor for determining whether vehicle probe data is to be transmitted to a transmitting target, the method comprising: 
- providing map data pertaining to a road on which a vehicle travels; 
- comparing the vehicle probe data with the provided map data to calculate a difference, when the vehicle probe data indicating the positions and shapes of a road and a feature in the vicinity of the vehicle is given; and 
- determining that the given vehicle probe data is not to be transmitted, when the difference falls within a permissible range in which the travel of the vehicle can be controlled based on the map data and the vehicle probe data.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “comparing...” and “determining…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method implemented by at least one processor for determining whether vehicle probe data is to be transmitted to a transmitting target, the method comprising: 
- providing map data pertaining to a road on which a vehicle travels; 
- comparing the vehicle probe data with the provided map data to calculate a difference, when the vehicle probe data indicating the positions and shapes of a road and a feature in the vicinity of the vehicle is given; and 
- determining that the given vehicle probe data is not to be transmitted, when the difference falls within a permissible range in which the travel of the vehicle can be controlled based on the map data and the vehicle probe data.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “providing map data...,” the examiner submits that the limitation is insignificant extra-solution activities that merely use a computer (processor) to perform the process.  In particular, the providing step is recited at a high level of generality (i.e. as a general means of gathering/transmitting road data for use in the comparing and determining steps), and amounts to mere data gathering/transmitting, which is a form of insignificant extra-solution activity.   
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “providing...,” the examiner submits that the limitation is an insignificant extra-solution activity.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “providing...” are well-understood, routine, and conventional activities because the background recites that the providing map data is a generic map acquisition process, and the specification does not provide any indication that the providing step is anything other than a conventional map data transmitting. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
Accordingly, claim 12 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claim 1.
	Claim 1, an apparatus claim (an onboard device), includes limitations analogous to claim 12 a process claim (a method), but adds a map data provision unit, a computation unit and a determination unit. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 2-11.
	Claims 2-11 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds the abstract idea of calculating a control margin. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 3 adds the abstract idea of calculating a difference degree and determining the given vehicle probe data. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 4 adds the abstract idea of calculating a control margin. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 5 adds to the abstract idea by further limiting the term determination unit recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 6 adds to the abstract idea by further limiting the term determination unit recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 7 adds the abstract idea of detecting a degree of the difference step. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 8 adds the abstract idea of detecting a degree of the difference step. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 9 adds to the abstract idea by transmitting the vehicle probe data which is considered as insignificant extra solution activity and fails to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 10 adds to the abstract idea by transmitting the vehicle probe data which is considered as insignificant extra solution activity and fails to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 11 adds to the abstract idea by detecting the vehicle probe data which is considered as insignificant extra solution activity and fails to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claims 2-11 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
Therefore, claims 1-12 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO (US20160282127, hereinafter GOTO) in view of Wheeler (US20190368882, hereinafter Wheeler).
As to claims 1 and 12, GOTO teaches an onboard device and a method that determines whether vehicle probe data is to be transmitted to a transmitting target (see at least GOTO para 0184--0188), the onboard device comprising: 
a map data provision unit configured to provide map data pertaining to a road on which a vehicle travels (see at least GOTO para 0190-0191, the onboard device includes a map database, i.e. map data provision unit, and map data including surrounding environment and road information is stored in the map database); 
a computation unit configured to, when the vehicle probe data indicating the positions and shapes of a road and a feature in the vicinity of the vehicle is given, compare the vehicle probe data with the map data provided from the map data provision unit to calculate a difference (see at least GOTO para 0193, a camera capturing environment information and a GPS, i.e. shapes of a road, a feature in the vicinity and position. The travelling position identification section identifies travelling position of the vehicle on the map data based on the position measurement section, surrounding image and map data and the travelling path generation section generates a travel path of the vehicle based on the identified positions. The position error measurement section computes the error information indicating the difference between the travel path and the integrated path. Also see para 0127 for changes in road surface pattern and Fig. 11; the CPU, RAM and ROM storing a program  of para 0192 is a computation unit); and 
a determination unit configured to, when the difference falls within a permissible range, determine that the given vehicle probe data is not to be transmitted (see at least GOTO para 0194-0195, determination section determines whether or not to transmit the error information based on a predetermined threshold, error information will not be output when the error information is less than the threshold)
GOTO does not teach the permissible range in which the travel of the vehicle can be controlled based on the map data and the vehicle probe.
However, in the same field of endeavor, Wheeler teaches the vehicle determines whether to report the identified discrepancies. The vehicle compares the identified discrepancies to a discrepancy threshold to determine whether the discrepancy is significant. The vehicle calculates a significance value and compare the significance value to a threshold value to evaluate whether the discrepancy is significant, e.g. an identified change is a significant change if it affects a lane usability or has a large effect on localization (see at least Wheeler para 0123).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the onboard device disclosed by GOTO to include the permissible range in which the travel of the vehicle can be controlled based on the map data and the vehicle probe as disclosed by Wheeler to transmit information precisely enough to allow the autonomous vehicle to drive safely (Wheeler, para 0029).
As to claim 2, GOTO in view of Wheeler teaches the onboard device according to claim 1. 
Wheeler further teaches wherein the determination unit calculates, according to the difference, a control margin when the travel of the vehicle is controlled based on the map data and the probe data, and determines the given vehicle probe data as the vehicle probe data to be transmitted when the calculated control margin is smaller than a first threshold value (see at least Wheeler para 0123-0124 comparing the calculated significance value to a threshold value to evaluate whether the discrepancy is significant and determine whether to report the identified discrepancies based on the comparison. The difference between the threshold and the significance value is a control margin and when it smaller than zero, i.e. a first threshold (when the significance value is greater than the threshold), the discrepancy is transmitted, para 0169 teaches a computer system with CPU).
As to claim 3, GOTO in view of Wheeler teaches the onboard device according to claim 1.
Wheeler further teaches wherein the computation unit calculates a difference degree according to an amount of difference between the vehicle probe data and the map data in terms of the positions or shapes of the road and feature indicated thereby, and the determination unit determines, as the vehicle probe data to be transmitted, the given vehicle probe data under the condition that the difference degree exceeds a second threshold value (See Wheeler para 0123-0124 calculating a significance value for a particular discrepancy and compare the significance value to a threshold value and transmit the discrepancy when significance value greater than the threshold, see para 0169 for the computer system).
	Similarly, GOTO teaches wherein the computation unit calculates a difference degree according to an amount of difference between the vehicle probe data and the map data in terms of the positions or shapes of the road and feature indicated thereby, and the determination unit determines, as the vehicle probe data to be transmitted, the given vehicle probe data under the condition that the difference degree exceeds a second threshold value (see at least GOTO para 0194-0195, determination section determines whether or not to transmit the error information based on a predetermined threshold, error information will not be output when the error information is less than the threshold, also see para 0249; para 0192 teaches a computer system).
As to claim 4, GOTO in view of Wheeler teaches the onboard device according to claim 3. 
Wheeler further teaches wherein the determination unit calculates, according to the difference, a control margin when the travel of the vehicle is controlled based on the map data and the probe data, and determines, as the vehicle probe data to be transmitted, the given vehicle probe data under the conditions that the calculated control margin is smaller than a first threshold value and that the difference degree exceeds the second threshold value (See Wheeler para 0123-0124 calculating a significance value for a particular discrepancy and compare the significance value to a threshold value and transmit the discrepancy when significance value greater than the threshold, i.e. exceeding the second threshold; the difference between the threshold and the significance value is a control margin and when it smaller than zero, i.e. a first threshold, the discrepancy is transmitted, para 0169 teaches a computer system with CPU).
As to claim 5, GOTO in view of Wheeler teaches the onboard device according to claim 2. 
GOTO teaches wherein the determination unit employs different determination conditions for calculation of the control margin, between when the travel of the vehicle is controlled and when the travel of the vehicle is not controlled, based on the map data and the vehicle probe data (see at least GOTO para 0193-0195 for determining an error between travel path and integrated path and compare with the threshold for a control margin, para 0249 for comparing positioning path with the lane graph included in map data, i.e. different determination conditions for calculating the control margin; para 092 teaches a computer system with CPU).
As to claim 6, GOTO in view of Wheeler teaches the onboard device according to claim 4. 
GOTO further teaches wherein the determination unit employs different determination conditions for calculation of the control margin, between when the travel of the vehicle is controlled and when the travel of the vehicle is not controlled, based on the map data and the vehicle probe data (see at least GOTO para 0193-0195 for determining an error between travel path and integrated path and compare with the threshold for a control margin, para 0249 for comparing positioning path with the lane graph included in map data, i.e. different determination conditions for calculating the control margin; para 092 teaches a computer system with CPU).
As to claim 7, GOTO in view of Wheeler teaches the onboard device according to claim 2. 
Wheeler further teaches wherein the computation unit detects, as a deterioration degree, a degree of the difference when the positions or shapes of the road and feature in the vehicle probe data detected by a sensor are changed, relative to those in the map data, by deterioration, and the determination unit adds data on the deterioration degree to the vehicle probe data to be transmitted, when determining that the deterioration degree as the vehicle probe data to be transmitted (see at least Wheeler para 0148-0151, additional data being transmitted when the HD map data surpassed a threshold or map discrepancy detected, the additional data being selected by considering data quality of the camera, i.e. a deterioration degree).
As to claim 8, GOTO in view of Wheeler teaches the onboard device according to claim 3.
Wheeler further teaches wherein the computation unit detects, as a deterioration degree, a degree of the difference when the positions or shapes of the road and feature in the vehicle probe data detected by a sensor are changed, relative to those in the map data, by deterioration, and the determination unit adds data on the deterioration degree to the vehicle probe data to be transmitted, when determining that the deterioration degree as the vehicle probe data to be transmitted (see at least Wheeler para 0148-0151, additional data being transmitted when the HD map data surpassed a threshold or map discrepancy detected, the additional data being selected by considering data quality of the camera, i.e. a deterioration degree).
As to claim 9, GOTO in view of Wheeler teaches the onboard device according to claim 2.
GOTO further teaches a communication device that transmits the vehicle probe data to be transmitted, which has been determined by the determination unit, to a map data collection center (see at least GOTO para 0200-0201 for a communication section receiving information from the onboard device; para 0208 communication section transmits error information).
As to claim 10, GOTO in view of Wheeler teaches the onboard device according to claim 3. 
GOTO further teaches a communication device that transmits the vehicle probe data to be transmitted, which has been determined by the determination unit, to a map data collection center (see at least GOTO para 0200-0201 for a communication section receiving information from the onboard device; para 0208 communication section transmits error information).
As to claim 11, GOTO in view of Wheeler teaches the onboard device according to claim 1. 
GOTO further teaches a sensor that detects the vehicle probe data indicating positions or shapes of a road and a feature in the vicinity of the vehicle (see at least GOTO para 0205 for a camera and GPS device).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGYE LIANG/Examiner, Art Unit 3667